 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       IRONBURG INVENTIONS LTD.,
 8                            Plaintiff,
                                                        C17-1182 TSZ
 9         v.
                                                        MINUTE ORDER
10     VALVE CORPORATION,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     The Pretrial Conference scheduled for March 13, 2020, is STRICKEN and
14
     will be reset at a later date. Written objections to the Court’s proposed jury instructions,
     which were circulated by email on March 11, 2020, shall be filed by March 27, 2020.
15
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 12th day of March, 2020.

18
                                                       William M. McCool
19                                                     Clerk

20                                                     s/Karen Dews
                                                       Deputy Clerk
21

22

23

     MINUTE ORDER - 1
